Case 6:19-bk-19750-SC   Doc 4 Filed 11/06/19 Entered 11/06/19 12:54:27   Desc
                        Main Document     Page 1 of 8
Case 6:19-bk-19750-SC   Doc 4 Filed 11/06/19 Entered 11/06/19 12:54:27   Desc
                        Main Document     Page 2 of 8
Case 6:19-bk-19750-SC   Doc 4 Filed 11/06/19 Entered 11/06/19 12:54:27   Desc
                        Main Document     Page 3 of 8
Case 6:19-bk-19750-SC   Doc 4 Filed 11/06/19 Entered 11/06/19 12:54:27   Desc
                        Main Document     Page 4 of 8
Case 6:19-bk-19750-SC   Doc 4 Filed 11/06/19 Entered 11/06/19 12:54:27   Desc
                        Main Document     Page 5 of 8
Case 6:19-bk-19750-SC   Doc 4 Filed 11/06/19 Entered 11/06/19 12:54:27   Desc
                        Main Document     Page 6 of 8
Case 6:19-bk-19750-SC   Doc 4 Filed 11/06/19 Entered 11/06/19 12:54:27   Desc
                        Main Document     Page 7 of 8
Case 6:19-bk-19750-SC   Doc 4 Filed 11/06/19 Entered 11/06/19 12:54:27   Desc
                        Main Document     Page 8 of 8
